Order, entered on May 3, 1961, granting defendant Gordon’s motion for an order modifying an injunction previously entered to the extent of allowing said defendant to engage in the business of selling securities in the State of New York, unanimously reversed, without costs, on the law and the facts, and the matter is remitted to Special Term for the purpose of conducting a hearing on the merits of the application. The affidavits presented upon this motion show no more than sufficient basis to justify further exploration by way of hearing of defendant’s right to the relief sought; but the propriety of such relief cannot be determined upon affidavits alone (People v. Scanlon, 11 N Y 2d 459, 462). Concur — Botein, P. J., Breitel, Rabin, Eager and Steuer, JJ.